Exhibit 10.5
SYSCO CORPORATION
2007 STOCK INCENTIVE PLAN
STOCK OPTION AGREEMENT
Under the terms and conditions of the Sysco Corporation 2007 Stock Incentive
Plan (the “Plan”), a copy of which is incorporated into this Agreement by
reference, Sysco Corporation (the “Company” or “Sysco”) grants to Robert C.
Kreidler (the “Employee”) the option to purchase 75,000 shares of the Company’s
Common Stock, $1.00 par value, at the price of $24.38 per share, subject to
adjustment as provided in the Plan (the “Option”).
This Option shall be for a term of seven years commencing on the grant date set
forth below and ending on October 5, 2016 and shall be subject to the Terms and
Conditions of Stock Option attached hereto and incorporated in this Agreement by
reference.
When exercised, all or a portion of this Option may be an incentive stock
option, governed by Section 422 of the Internal Revenue Code of 1986, as
amended.
By accepting this Option, you accept and agree to be bound by all of the terms
and conditions of the Plan and Terms and Conditions of Stock Option, and you
acknowledge receipt of the Plan and the Plan Prospectus dated November 9, 2007,
which contains important information, including a discussion of federal tax
consequences, and Sysco’s 2009 Annual Report to Shareholders. In the event of
any conflict between the terms of this Option and the Plan, the Plan will
control.
Employee, in accepting this Option, hereby recognizes that the Company would not
be providing the valuable benefits conferred by the Plan but for Employee’s
willingness to provide each of the covenants herein, and acknowledges that
Employee is engaging in an arms-length transaction of parties with equal
bargaining power, as Employee may refuse to accept this Option and the attendant
covenants contained herein without any impact whatsoever on Employee’s continued
employment.
In addition, as consideration for the issuance of this Option, and for other
good and valuable consideration, the receipt of which is hereby acknowledged,
Employee agrees to be bound by the following:
     1. Definitions
     (a) For the purposes of this Agreement, the following definitions shall
apply:
          (i) “Trade Secrets” shall mean information not generally known about
the Company Business which is the subject of efforts that are reasonable under
the circumstances to maintain its secrecy or confidentiality and from which the
Company derives economic value from the fact that the information is not
generally known to other persons who can obtain economic value from its
disclosure or use. Trade Secrets include, but are not limited to, technical or
non-technical data, compilations, programs and methods, techniques, processes,
financial data, lists of

 



--------------------------------------------------------------------------------



 



actual customers and potential customers, customer route books or lists
containing the names, addresses, buying habits and business locations of past,
present and prospective customers, sales reports, price lists, product formulae,
methods and procedures relating to services.
          (ii) “Confidential Information” means other business information of
the Company not generally known to the public and which the Company desires and
makes reasonable efforts to keep confidential, including, without limitation,
the following, to the extent not a Trade Secret, information regarding
customers, employees, contractors, and the industry not generally known to the
public; strategies, methods, books, records, and documents; technical
information concerning products, equipment, services, and processes; procurement
procedures and pricing techniques; the names of and other information concerning
customers, and business affiliates (such as contact name, service provided,
pricing for that customer, amount of services used, credit and financial data,
and/or other information relating to the Company’s relationship with that
customer); pricing strategies and price curves; positions; plans and strategies
for expansion or acquisitions; budgets; customer, supplier and broker lists;
research; financial and sales data; trading methodologies and terms;
evaluations, opinions, and interpretations of information and data; marketing
and merchandising techniques and strategies; prospective customers’ and
suppliers’ names and marks; grids and maps; electronic databases; models;
specifications; computer programs; internal business records; contracts
benefiting or obligating the Company; bids or proposals submitted to any third
party; technologies and methods; training methods and training processes;
organizational structure; salaries of personnel; payment amounts or rates paid
to consultants or other service providers; and other such confidential or
proprietary information.
          (iii) “Company” shall mean Sysco or, if applicable, the operating
subsidiary of the Company for which Participant works as of the date of this
Option.
          (iv) “Company Business” shall mean, (a) with respect to employees who
are employed by a Sysco subsidiary or operating division, the distribution
and/or sale of the products listed on the website for the applicable company as
of the date of this Plan to commercial businesses; and (b) with respect to
corporate employees (including those employed directly by Sysco, Sysco
Resources, Inc., or Sysco Personnel, Inc.), the distribution and/or sale of food
or related nonfood products (including, without limitation, paper products, such
as disposable napkins, plates and cups, tableware, such as china and silverware,
restaurant and kitchen equipment and supplies, medical and surgical supplies,
cleaning supplies, and personal care guest amenities, housekeeping supplies,
room accessories and hotel and motel textiles) as listed on Sysco’s website as
of the date of this Plan to restaurants, healthcare and educational facilities,
lodging establishments or other similar commercial customers of such products.
          (v) “Competing Business” shall mean any person, concern or entity
which is engaged in or conducts a business that is substantially the same as the
applicable definition of Company Business (as defined in Section 1.(a)(iv)(a)
for employees of a Sysco subsidiary or operating division and as defined in
Section 1.(a)(iv)(b) for corporate employees), but only that segment of the
business that competes with the Company Business.

2



--------------------------------------------------------------------------------



 



          (vi) “Territory” shall mean, (a) with respect to employees who are
employed by a Sysco subsidiary or operating division, any county where the
applicable operating company that employed Employee sold product to a commercial
customer as of the date of this Plan, as amended, provided that Employee also
worked in or had responsibility over such county or counties at any time during
the last twenty-four (24) months of Employee’s employment; and (b) with respect
to corporate employees (including those employed directly by Sysco, Sysco
Resources, Inc., or Sysco Personnel, Inc.), a 100-mile radius surrounding each
location where any Sysco operating company has an office as of the date of this
Plan. The parties hereto agree that the Company serves customers throughout the
Territory and Employee’s scope of responsibilities extends throughout the
Territory.
     2. Trade Secrets and Confidential Information
     Employee acknowledges that Trade Secrets and Confidential Information are
the foundation of the Company’s business and that such Trade Secrets and
Confidential Information change and evolve on a continual basis. By virtue of
Employee’s position, he or she will continue to have access to such Trade
Secrets and Confidential Information up to the time of the separation of
Employee’s employment with the Company.
     Employee accordingly covenants and agrees that he or she will not at any
time, other than in the performance of his or her duties for the Company, both
during and after his or her employment by the Company, communicate or disclose
to any person or entity, or use for his or her benefit or for the benefit of any
other person or entity, directly or indirectly, any of the Company’s Trade
Secrets and/or Confidential Information. For the purposes of this Agreement, the
prohibition against the disclosure of Confidential Information only shall end
three (3) years after the separation, for any reason, of Employee’s employment
with the Company. The disclosure of Trade Secrets by the Employee is prohibited
for the life of the Employee, or until the Trade Secret information becomes
publicly available through no fault of the Employee.
     3. Agreement Not To Solicit Customers
     Employee acknowledges that he or she provides unique services to the
Company which both parties acknowledge has resulted in and expect will continue
to result in the creation of goodwill for the Company among its customers.
Employee’s duties may include participating in developing relationships with
particular customers on the Company’s behalf. Because the Company has agreed to
expose Employee to various customers and/or disclose various Trade Secrets and
Confidential Information to Employee, in order to protect the Company’s goodwill
in its customers, as well as its Trade Secrets and Confidential Information,
Employee covenants and agrees that during his or her employment by the Company
and for a period of two (2) years following the separation of such employment
for any reason, he or she will not, without the prior written consent of the
Company, either directly or indirectly, on his or her own behalf or in the
service or on behalf of others, solicit, divert or appropriate or attempt to
solicit, divert or appropriate to a Competing Business, any actual or
prospective customer of the Company with whom Employee had contact during his or
her employment with the Company.

3



--------------------------------------------------------------------------------



 



     4. Agreement Not To Compete
     Employee recognizes that developing customers and suppliers on behalf of
the Company takes substantial time, money and personal contact. Employee further
acknowledges that Trade Secrets, Confidential Information and the Company’s
relationships with its customers and suppliers are the foundation of the
Company’s business. Accordingly, in order to protect the Company’s customer and
supplier relationships and the Company’s Trade Secrets and Confidential
Information, Employee covenants and agrees that during his or her employment by
the Company, Employee will not, in any way whatsoever, compete with the business
of Sysco or any of its operating companies in any capacity in any geographic
location. Moreover, during a period of two (2) years after the separation of
such employment for any reason, Employee will not, without prior written consent
of the Company, directly or indirectly, within the Territory, on behalf of any
Competing Business, provide any services which are the same or substantially
similar to Employee’s duties during the last two (2) years of his or her
employment with the Company.
     5. Agreement Not To Solicit Employees
     During his or her employment by the Company and for a period of two
(2) years following the separation of such employment for any reason, Employee
will not either directly or indirectly, solicit, divert or recruit any employee
of the Company to leave such employment to work for a Competing Business.
     6. Agreement Not To Disparage
     During his or her employment by the Company and for a period of five
(5) years following the separation of such employment for any reason, Employee
agrees that he or she will neither say, write nor communicate in any manner to
any person or entity anything derogatory or negative about the Company, and its
officers, directors, employees, affiliates, and representatives or any products
or services of the Company, regardless of whether Employee believes in the truth
or falsity of the information.
     7. Company Property
     The physical embodiment of Employee’s work, as well as all writings,
records, notes, files, memoranda, reports, price lists, devices, client lists,
plans, documents, equipment, apparatus, physical manifestations of programs and
like items, and all copies thereof, relating to the Company Business,
Confidential Information or Trade Secrets, which shall be prepared by Employee
or which shall be disclosed to or which shall come into the possession of
Employee, shall be and remain the sole and exclusive property of the Company.
Employee covenants and agrees that Employee will promptly deliver to the Company
the originals and all copies of any of the foregoing that are in Employee’s
possession, custody or control, and any other property belonging to the Company.
In addition, Employee covenants and agrees to return all Company property to the
Company immediately upon separation of employment without demand.

4



--------------------------------------------------------------------------------



 



     8. Remedies
     Employee acknowledges and agrees that by virtue of the duties and
responsibilities attendant to his or her employment by the Company and the
special knowledge of the Company’s affairs, business, clients and operations
that he or she has and will be provided as a consequence of such employment,
irreparable loss and damage will be suffered by the Company if Employee should
breach or violate any of the covenants and agreements contained in Sections 2
through 7 hereof. Employee further acknowledges and agrees that each of such
covenants is reasonably necessary to protect and preserve the Company Business
and the assets of the Company. Employee therefore agrees and consents that the
Company shall be entitled to temporary, preliminary and other injunctive relief
to prevent a breach or contemplated breach by Employee of any of the covenants
or agreements contained in Sections 2 through 7 hereof. Employee moreover agrees
that any outstanding Options awarded pursuant to this Agreement that have not
been exercised shall be forfeited if the Committee finds by a majority vote that
Employee has breached any of the covenants set forth in Sections 2, 3, 4, 5, 6
or 7 hereof. These remedies shall be in addition to any other remedies available
to the Company under the Plan or at law.
     9. No Employment Agreement
     Employee acknowledges and agrees that nothing contained herein shall be
deemed an offer of employment to Employee, a contract of employment or a promise
of continued employment by or with the Company.
     10. Severability
     If any one or more of the provisions of this Agreement shall be held
invalid, illegal or unenforceable in any respect, such provision shall be deemed
modified to most closely resemble the original intent of the parties, without
invalidating the remainder of this Agreement; and such shall not affect any
other provision of this Agreement and each other provision of this Agreement
shall be enforced to the full extent permitted by law.
     11. Attorneys’ Fees
     Employee agrees and acknowledges that if the Company successfully enforces
any right under this Agreement through legal process of any kind, then the
Company shall be entitled to recover from Employee its costs of such
enforcement, including its reasonable attorneys’ fees and expenses incurred in
enforcing such right.
     12. Arbitration
     Any dispute that in any way relates to the Plan or this Agreement,
including, without limitation, any benefit allegedly due under this Plan or that
is the subject of a forfeiture decision, shall be submitted to mandatory and
binding arbitration before the American Arbitration Association (“AAA”), in
accordance with the Employee Benefit Plan Claims Arbitration Rules established
by the AAA, at the sole and exclusive jurisdiction of the AAA’s regional office
for the State of Delaware. Notwithstanding the foregoing, the Company may seek
temporary and/or preliminary injunctive relief against Employee for any actual
or threatened violation of the covenants contained in

5



--------------------------------------------------------------------------------



 



Sections 2 through 7 hereof in an appropriate state or federal court with
jurisdiction over the matter before initiating arbitration. The arbitrator shall
be selected by permitting the Company and the Employee to strike one name each
from a panel of three names obtained from the AAA from its panel of Employee
Benefit Plan Claims Arbitrators. The person whose name is remaining shall be the
arbitrator. The arbitrator shall determine the extent of discovery, if any, that
is needed to resolve the dispute after hearing the positions of each party
regarding the need for discovery. The arbitrator shall be bound to apply the
laws of the State of Delaware to resolve any dispute without regard for any
conflict of law principles, as Employee acknowledges that the Company is
organized under the laws of the State of Delaware. The decision of the
arbitrator shall be final and binding on both parties.
     13. Governing Law and Exclusive Jurisdiction
     This Agreement shall be construed, administered and governed in all
respects by the laws of the State of Delaware. Subject to Section 12 hereof, the
sole and exclusive jurisdiction for any dispute under the Plan and this
Agreement shall lie with the AAA’s regional office for the State of Delaware,
and the parties hereby waive any jurisdictional or venue-related defense to
conducting arbitration at this location.
     14. Survival
     Notwithstanding the expiration or termination of this Agreement by any
party for any reason whatsoever, the rights and obligations set forth in
Sections 1 through 13 above will remain in full force and effect until they have
been fully exercised and discharged.
     Grant Date: October 5, 2009.

     
SYSCO CORPORATION
     
 
   
 
   
William J. DeLaney
   
Chief Executive Officer
   
 
   
ACCEPTED:
     
 
   
 
   
Robert C. Kreidler
   
 
     
 
   
Date
   

(PLEASE RETURN A SIGNED COPY TO MICHAEL C. NICHOLS AND RETAIN A COPY FOR YOUR
FILES.)


6



--------------------------------------------------------------------------------



 



TERMS AND CONDITIONS OF STOCK OPTION

  1.   Please carefully review all of the provisions of the Sysco Corporation
2007 Stock Incentive Plan (the “Plan”). In addition to the conditions set forth
in the Plan, the exercise of your option is contingent upon satisfying the terms
and conditions set forth in this document.     2.   The shares subject to your
Option will vest as follows:

15,000 shares on October 5, 2010;
15,000 shares on October 5, 2011;
15,000 shares on October 5, 2012;
15,000 shares on October 5, 2013;
15,000 shares on October 5, 2014;

  3.   This option will expire at the close of business on October 5, 2016.    
4.   The vested portion of your option may be exercised at any time after it
vests, provided that at the time of the exercise all of the conditions set forth
in the Plan and in this document have been met. No portion of your option may be
exercised prior to October 5, 2010.     5.   Please note that your option is
nontransferable, except as designated by you by will or by the laws of descent
and distribution. Your stock option is in all respects limited and conditioned
as provided in the Plan, including, but not limited to, the following: Your
option will normally terminate on the earlier of (i) the date of the expiration
of the option or (ii) the 90th day after severance of your employment
relationship with the Company or any Subsidiary, as defined in the Plan, for any
reason, for or without cause. Whether an authorized leave of absence, or an
absence for military or government service, constitutes severance of your
employment relationship with the Company or a Subsidiary will be determined by
the Committee administering the Plan at the time of the event. However, if
before the expiration of your option, your employment relationship with the
Company or a Subsidiary terminates as a result of your retirement in good
standing or disability under the established rules of the Company then in
effect, your option will remain in effect, vest and be exercisable in accordance
with its terms as if you remained an employee of the Company or a Subsidiary,
and in the event of your death while employed by the Company or any Subsidiary,
your unvested options will vest immediately and may be exercised by the
executors or administrators of your estate for up to three years following the
date

7



--------------------------------------------------------------------------------



 



      of your death, but in no event later than the original termination date of
the option. Notwithstanding the foregoing, no option may be exercised more than
seven years from the date of grant, and to the extent not exercised by the
applicable deadline, the option will terminate.     6.   By accepting this
option, you acknowledge and agree that nothing contained herein shall be deemed
an offer of employment to you, or a contract of employment or a promise of
continued employment by or with the Company or any Subsidiary.     7.   At the
time or times when you wish to exercise your option, you shall be required to
follow the procedures established by the Company for the exercise of options, a
copy of which has been provided to you with this stock option, and which the
Company may revise from time to time, provided that the Company will provide you
with a copy of any such revision. Notice of exercise of your option must be
accompanied by a payment equal to the applicable option exercise price plus all
withholding taxes due, if any, such amount to be paid in cash or by tendering,
either by actual delivery of shares or by attestation, shares of common stock
that are acceptable to the Committee, such shares to be valued at Fair Market
Value, as defined in the Plan, as of the day the shares are tendered, or paid in
any combination of cash and shares, as determined by the Committee. To the
extent permitted by applicable law and the policies adopted from time to time by
the Committee, you may elect to pay the exercise price through the
contemporaneous sale by a third party broker of shares of common stock acquired
upon exercise yielding net sales proceeds equal to the exercise price and any
withholding tax due and the remission of those sale proceeds to the Company.    
8.   Your option shall be subject to and governed by the laws of the State of
Delaware. The Option Agreement, together with this document and the Plan,
contains the entire agreement of you and the Company with respect to your
option, and no representation, inducement, promise, or agreement or other
similar understanding between you and the Company not embodied herein shall be
of any force or effect, and the Company will not be liable or bound in any
manner for any warranty, representation, or covenant except as specifically set
forth herein or in the Plan.

8